Title: To James Madison from Joseph Fenwick, 16 April 1801
From: Fenwick, Joseph
To: Madison, James


Sir
Norfolk 16 April 1801.
I was removed from the Consulate of Bordeaux by Mr. Pickering without being conscious of having given sufficient cause—unless indeed my politics were considered a sufficient one. I own I openly expressed, & in an independent, tho’ measured tone, a decided disapprobation to some measures persued & patronized by the Administration in 1797 & ’98—yet without contraveneing their orders, or losing sight of the duties of my office interpretted to the best of my judgement. Circumstances placed me in a situation to attract their notice, & still more that of their Abettors constantly in quest of some cause or pretext to remove me. A number of eastern speculators envied & sought after the place I filled: & it being one of those, custom has tolerated the solicitation of, the means employed to obtain it, were less honorable than the sentiments which gave rise to them. In this situation I coud not expect to escape a multitude of denounciations. In reply to all that have appeared, I have made the enclosed Answer.
On my return to America I published at Washington the 6th. of Novr. past a letter inviting an investigation into my conduct in France, after personally applying to the secretaries of State & Navy Messrs. Marshall & Stoddert if there was anything against me. They knew of no charge. Mr. Marshall who had been in France & embarked from Bordeaux, where he personally knew me, ought to have been acquainted with my official Conduct. Nothing then ever appeared against me while these Gentlemen & their friends remained in office. Now at a time when I wished & hoped to be reinstated in my former pla⟨ce⟩ which is in some measure vacant—The Editors of a paper formerly patronized by these persons have brought forward the charges mentioned in my reply.
Mr. Jefferson himself is not unacquainted with my position & wishes which I made known to him personally & thro’ my friend General Mason. Mr. Monroe with whom I had much official business & correspondence during his mission in France, & fro⟨m⟩ having a nearer view of my conduct than any other person, is best able to judge of it—the more so relative to these charges as all that has been scraped up against me happened prior to his leav⟨ing⟩ that Country—& I trust he will do me the justice to give his impartial testimony thereon.
I have taken the liberty to offer you these remarks not doubting but you will do the justice to my claim to the Consulate that you may think it merits. I have the honour to be with the greatest respect Sir Your most obedient & humble Servant
Joseph Fenwick
 

   
   RC (DLC: Jefferson Papers). Filed with Fenwick to Jefferson, 16 Apr. 1801. For enclosure, see n. 1.



   
   Fenwick probably sent JM an eleven-page printed leaflet that he also enclosed in his 16 Apr. letter to the president (DLC: Jefferson Papers) and that later appeared (except for one appended document) in a supplement to the 29 Apr. National Intelligencer. Fenwick’s broadside, datelined Norfolk, 16 Apr. 1801, replied to charges made in the Washington Federalist, 1 and 7 Apr. 1801, that he had exercised the powers of his office after being recalled, had been desultory in seeking the release of an American wrongfully captured by the French in 1798, and was guilty of commercial irregularities beneficial to him and his firm. The former consul’s rebuttals claimed the charges against him were politically inspired.




   
   Joseph Fenwick, of Saint Marys County, Maryland, opened the Bordeaux branch of a family tobacco trading company in the summer of 1787. After George Mason’s son joined the company, the elder Mason helped to obtain Fenwick’s appointment as consul at Bordeaux in 1790. John Adams nominated Thomas Crafts of Boston to succeed Fenwick in December 1797, but Crafts never assumed his post. Pickering recalled Fenwick late in 1798 (Pamela C. Copeland and Richard K. MacMaster, The Five George Masons: Patriots and Planters of Virginia and Maryland [Charlottesville, Va., 1975], pp. 247–48, 251; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:48, 253; Pickering to Fenwick, 15 Dec. 1798 [DNA: RG 59, IM, vol. 5]).


